DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Priority
1.	Acknowledgment is made of applicant's claim domestic priority of parent US continuation 16/114318 filed on 08/28/2018 parent-grant-document US1030060, and parent US continuation-in-part 15/198673 filed on 06/30/2016 parent-grant-document US10065317.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/20/2020, 02/25/2020 and 02/03/2021 are being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10300601. 
5.	Claim 1 of the instant application is compared to claim 1 of U.S. Patent No. 10300601.
16/379976
U.S. Patent No. 10300601
A system, comprising: a first robotic machine having a first set of capabilities for interacting with a target object on stationary equipment; 
a second robotic machine having a second set of capabilities for interacting with the target object;
A vehicle control system comprising: a first robotic machine having a first set of capabilities for interacting with a target object on board a vehicle or a consist that includes the vehicle; a second robotic machine having a second set of capabilities for interacting with the target object;
a task manager having one or more processors and that is configured to 



the task manager being configured to assign a first sequence of sub-tasks to the first robotic machine for performance by the first robotic machine based at least in part on the first set of capabilities and a second sequence of sub-tasks to the second robotic machine for performance by the second robotic machine based at least in part on the second set of capabilities, 

the first and second robotic machines being configured to coordinate performance of the first sequence of sub-tasks by the first robotic machine with 
Claim 7: wherein the first robotic machine provides to the second robotic machine, directly or indirectly, a sensor signal having information about the target object, and the task manager is configured to decide whether the second robotic machine proceeds with a sub-task of the second sequence based at least in part on the sensor signal


 
wherein the first robotic machine is configured to perform one or more of the first sequence of sub-tasks by moving the second robotic machine from a first location to a second location such that the second robotic machine in the second location is positioned relative to the target object to complete one or more of the second sequence of sub-tasks than if the second robotic machine is in the first location, 



wherein the first robotic machine is configured to identify the target object and determine at least two of: a position of the target object, a position of the first robotic machine, and/or a position of the second robotic machine, and wherein the second robotic machine is configured to perform one or more of the second sequence of sub-tasks by manipulating the target object.



6.	Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the system claim 1 of the U.S. Patent No. 10300601. Except claim 1 is missing the limitations of claims  7, 11 and 12 including: the first robotic provides to the second robotic, directly or indirectly, a sensor signal having information about the target object, and the task manager to decide whether the second robotic proceeds with a sub-task based on the sensor signal; and the first robotic is configured to move the second robotic from a first location to a second location which is 55positioned relative to the target object; and the first robotic is configured to identify the target object and determine a position of the target object, a position of the first robotic or a position of the 
7.	Following same analysis of claim 1 as discussed above, claim 18 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the control system claim 17 of U.S. Patent No. 10300601. Except claim 18 is missing the limitations of claim 12 including determine the position of the robots and the target object and have the second robot to manipulate the target object. It is obvious to determine the position of the robots and the target object and have the second robot to manipulate the target object. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to includes the limitations of claim 12 in order the enhance the operation of the robotic system. 

8.	Following same analysis of claim 1 as discussed above, method claim 20 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-9, 13-14 and 20 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by US2017/0080567 to Quinquis et al.

a first robotic machine having a first set of capabilities for interacting with a target object on stationary equipment (drone fly around environment which detect obstacle/target object that includes an obstacle/target object in building/stationary see at least [¶ 53, 60] and Figs. 1-3);
a second robotic machine having a second set of capabilities for interacting with the target object  (robot/cobot that is movable in environment that update its path to avoid the obstacle/target object in building (see floor plan of building Figs. 1-2), furthermore, Quinquis discloses the robot is tasked to “welding, riveting, machining, measuring, handling, grasping and manipulation or painting” an object  see at least [¶ 06, 52-53, 60 & 64] and Figs. 1-3); and 
a task manager having one or more processors and that is configured to determine capability requirements to perform a task on the target object, the task having an associated series of sub-tasks, with the sub-tasks having one or more capability requirements (system determines need to detect the obstacle which require the drone to fly/capability around environment, detect the obstacle/capability and alert/capability robot see at least [¶ 52-53, 60 & 66] and Figs. 1-3)
the task manager being configured to assign a first sequence of sub-tasks within the associated series of sub-tasks to the first robotic machine for performance by the first robotic machine based at least in part on the first set of capabilities (the system assign drone to fly, detect and warn the robot about detected obstacle/target object see at least [¶ 66] & Figs. 1-3), and to assign a second sequence of sub-tasks within the associated series of sub-tasks to the second robotic machine for performance by the second 
the first and second robotic machines being configured to coordinate performance of the first sequence of sub-tasks by the first robotic machine with performance of the second sequence of sub-tasks by the second robotic machine, and thereby to accomplish the task (the drone detect obstacle and warn the robot about the detected obstacle, then the robot update its traveling path to avoid obstacle and grasp or paint the object see at least [¶ 52, 60 & 66]).  

14.	Regarding claim 2, Quinquis discloses wherein the stationary equipment is a railroad track, a road, a bridge, a building, a stack, or a stationary machine (place of work/building see at least [¶ 04 & 70] and Fig. 2).  
15.	Regarding claim 3, Quinquis discloses wherein the first and second sets of capabilities of the first and second robotic machines each include at least one of flying, driving, diving, lifting, imaging, grasping, rotating, tilting, extending, retracting, pushing, and pulling (drone fly and robot driving and grasping see at least [¶ 13, 17 & 60] and Fig. 1).  
16.	Regarding claim 4, Quinquis discloses wherein the second set of capabilities of the second robotic machine includes at least one capability that differs from the first set of capabilities of the first robotic machine (robot includes end effector that can 
17.	Regarding claim 5, Quinquis discloses wherein the first and second robotic machines coordinate performance of the first sequence of sub-tasks by the first robotic machine with the performance of the second sequence of sub-tasks by the second robotic machine by communicating directly with each other (the drone detect the obstacle, the drone send warning signal to robot, and the robot adjust its path and navigate around the obstacle see at least [¶ 03, 53 & 66]).  
18.	Regarding claim 6, Quinquis discloses wherein the first robotic machine notifies the second robotic machine, directly or indirectly, that one of the corresponding sub-tasks is complete  (when the drone detect the obstacle and send notification robot about the obstacle on its path, this interpreted by the examiner sub-task is complete see at least [¶ 52-53, 60 & 66] ), and the second robotic machine is configured to perform a corresponding sub-task in the second sequence responsive to being notified (the robot update travel path to avoid collision with obstacle and perform specific tasks in hazards work area including grasp or paint the object see at least [¶ 03, 06-07, 47, 60 & 64]).  
19.	Regarding claim 7, Quinquis discloses wherein the first robotic machine provides to the second robotic machine, directly or indirectly, a sensor signal having information about the target object (the drone includes sensor that detect obstacle and communicate with robot the detect data see at least [¶ 13 & 60]), and the task manager is configured to decide whether the second robotic machine proceeds with a sub-task of the second sequence based at least in part on the sensor signal (the system assigns a 
20.	Regarding claim 8, Quinquis discloses wherein at least some of the sub-tasks are sequential such that the second robotic machine begins performance of a dependent sub-task in the second sequence responsive to receiving a notification from the first robotic machine that the first robotic machine has completed a specific sub-task in the first sequence (once the drone communicate with robot the detect data with the environment , the robot begin performing task based on its priority see at least [¶ 20, 52-53 & 65-66]).  
21.	Regarding claim 9, Quinquis discloses wherein the first robotic machine concurrently performs at least one of the sub-tasks in the first sequence with performance of at least one of the sub-tasks in the second sequence by the second robotic machine (while robot performing task, the drone keep flying and exploring the environment and communicate with robot the detected data see at least [¶ 20, 52-53 & 65-66]).  
22.	Regarding claim 13, Quinquis discloses wherein the first robotic machine, having been assigned a sequence of sub-tasks by the task manager: determines to travel a determined path from a first location to a second location (the system assign task to travel path see at least [¶ 52-53]), or determines to act using a capability of the first set of capabilities (drone detect the obstacle and warn the robot see at least [¶ 52-53 & 64]), or both determines to travel the intended path and determines to act using the capability, and signals to the second robotic machine, to the task manager, or both the 
23.	Regarding claim 14, Quinquis discloses wherein the first robotic machine and the second robotic machine each are configured to generate one or more of: time indexing signals associated one or both of the first sequence of sub-tasks or the second sequence of sub-tasks, position indexing signals for locations of one or both of the first robotic machine or the second robotic machine (the drone includes geolocating sensor for determining the location of the drone see at least  see at least [¶ 60]), and orientation indexing signals for one or more tools configured to implement one or both of the first set of capabilities of the first robotic machine or the second set of capabilities of the second robotic machine.  
24.	Regarding claim 20, Quinquis discloses a method for a first robotic machine having a first set of capabilities for interacting with stationary equipment and a second robotic machine having a second set of capabilities for interacting with the stationary equipment, the first robotic machine being configured to receive a first sequence of sub-tasks related to the first set of capabilities of the first robotic machine, the second robotic machine being configured to receive a second sequence of sub-tasks related to the second set of capabilities of the second robotic machine (drone fly around environment and detect obstacle/target object  in building/stationary, where the robot/cobot receives information from the drone about the detected obstacle/target 
the method comprising: coordinating performance of the first sequence of sub-tasks by the first robotic machine with performance of the second sequence of sub-tasks by the second robotic machine (the drone detect obstacle and warn the robot about the detected obstacle, then the robot update its traveling path to avoid obstacle and grasp or paint the object see at least [¶ 52, 60 & 66]); and 
performing the first and second sequences of sub-tasks to accomplish a task comprising manipulating a target object on the stationary equipment (the robot update travel path to avoid collision with obstacle and perform specific tasks in hazards work area including grasp or paint the object in the building see at least [¶ 03, 06-07, 47, 60 & 64]);  
wherein the first robotic machine performs one or more sub-tasks of the first sequence of sub-tasks by: identifying the target object on the stationary equipment (drone identify obstacle in building see at least [¶ 52]); 
determining at least two of: a position of the target object, a position of the first robotic machine, and a position of the second robotic machine (drone determine the position of obstacle, also drone includes geolocating sensor to determine position of the drone see at least [¶ 60]); and   
providing to the second robotic machine, directly or indirectly, a sensor signal having information about the target object (the drone includes sensor that detect obstacle and communicate with robot the detect data see at least [¶ 13 & 60]), and the second robotic machine performs one or more sub-tasks of the second sequence of sub- tasks by .

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
27.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0080567 to Quinquis
28.	Regarding claim 10, Quinquis discloses, wherein the task manager is configured to access that stores capability descriptions corresponding to each robotic machine in a group of robotic machines, and the task manager is further configured to select the first and second robotic machines to perform the task instead of other robotic machines in 
Quinquis does not explicitly disclose database that stores capability the robots.
However, Quinquis discloses system assign the drone the fly to explore the environment, and assign plurality of robots task based on priority and robot capabilities, that means the system includes a database that store each robot capability and assign task to robot based on their capability. Therefore, from Quinquis own teaching, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to have the system include a database to store robot capabilities in order to enhance the work efficiency of the robot system [¶ 06].

29.	Regarding claim 15, Quinquis discloses wherein at least one of the first robotic machine or the second robotic machine has a first mode of operation that is a fast, gross movement mode (robot move fast see at least [¶ 66]) 
Quinquis does not explicitly disclose the robot a second mode of operation that is a slow, fine movement mode.  
However, Quinquis discloses the robot perform tasks of welding, riveting, machining, measuring, handling, grasping and manipulating and these task require for the robot execute these tasks with a slow operation. Therefore, from Quinquis own teaching, It 
in order to enhance the work efficiency of the robot system [¶ 06].

30.	Claim 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0080567 to Quinquis in view of US2015/0316925 to Frisk.
31.	Regarding claim 11, Quinquis discloses all the limitation of claim 1 as discussed above, Quinquis does not explicitly disclose the first robotic machine is configured to perform one or more sub-tasks of the first sequence of sub-tasks by moving the second robotic machine from a first location to a second location such that the second robotic machine in the second location is 55positioned relative to the target object to one or more sub-tasks of the second sequence of sub- tasks.  
However, Frisk is directed to robotic system comprises plurality of robots to manipulate object. Frisk discloses plurality of robots includes robotic vehicle (10) that move the mobile robot (1) to the desired workstation location to process a workpiece (see at least [¶ 03, 51-54] and Figs. 1-5).  Therefore, from the teaching of Frisk, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Quinquis to provide a robot to move second robot to desired workstation to process the workpiece similar to that of the teaching of Frisk in order to enhance the work efficiency of the robot system [¶ 06].

32.	Regarding claim 12, Quinquis discloses wherein the first robotic machine is configured to identify the target object (drone identify obstacle see at least [¶ 52]) and 

33.	Regarding claim 18, Quinquis discloses a system (see at least Fig. 1), comprising: a first robotic machine having a first set of capabilities for interacting with stationary equipment, the first robotic machine being configured to receive a first sequence of sub-tasks related to the first set of capabilities of the first robotic machine (drone fly around environment which detect obstacle/target object that includes an obstacle/target object in building/stationary see at least [¶ 53, 60] and Figs. 1-3); and 
a second robotic machine having a second set of capabilities for interacting with the stationary equipment, the second robotic machine being configured to receive a second sequence of sub-tasks related to the second set of capabilities of the second robotic machine (robot/cobot that is movable in environment that includes the obstacle/target object in building and grasp or paint an object see at least [¶ 52-53, 60 & 64] and Figs. 1-3), and 
the first and second robotic machines are configured to coordinate performance the first and second sequences of sub-tasks, respectively, to accomplish a task that involves 
the first robotic machine is configured to provide to the second robotic machine, directly or indirectly, a sensor signal having information about the target object (the drone includes sensor that detect obstacle and communicate with robot the detect data see at least [¶ 13 & 60]), and 
the first robotic machine is configured to perform one or more sub-tasks of the first sequence of sub-tasks by identifying the target object (the drone detect obstacle/object see at least [¶ 53, 60] and Figs. 1-3) 
Quinquis does not explicitly disclose the first robotic machine moving the second robotic machine from a first location to a second location such that the second robotic machine at the second location is positioned relative to the target object to complete one or more sub-tasks of the second sequence of sub-tasks, the second robotic machine being closer to the target object at the second location than at the first location. 
However, Frisk is directed to robotic system comprises plurality of robots to manipulate object. Frisk discloses plurality of robots includes robotic vehicle (10) that move the mobile robot (1) to the desired workstation location to process a workpiece (see at least [¶ 03, 51-54] and Figs. 1-5).  Therefore, from the teaching of Frisk, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Quinquis to provide a robot to move second robot to 

34.	Regarding claim 19, Quinquis discloses wherein at least some of the sub-tasks are sequential such that the second robotic machine begins performance of a dependent sub-task in the second sequence responsive to receiving a notification from the first robotic machine that the first robotic machine has completed a specific sub-task in the first sequence (once the drone communicate with robot the detect data with the environment , the robot begin performing task based on its priority see at least [¶ 20, 52-53 & 65-66]).  
35.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0080567 to Quinquis in view of US2017/0157776 to Gosselin et al.
36.	Regarding claim 16, Quinquis discloses all the limitation of claim 1 as discussed above, Quinquis does not explicitly disclose further comprising one or more of a stabilizer, an outrigger, or a clamp, and wherein a transition in operation from the first mode to the second mode comprises deploying and setting said one or more of the stabilizer, the outrigger, or the clamp.  
However, Gosselin is directed to robotic system. Gosselin discloses robot that use a clamp to act on the environment and then the robot execute a task, that means the robot changes the mode of operation from fast to slow in order to execute specific task or accurately see at least [¶ 12-13 & 100]. Therefore, from the teaching of Gosselin, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Quinquis to provide a clamp and using the .

37.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0080567 to Quinquis in view of US2017/0157776 to Gosselin et al. further in view of US2015/0316925 to Frisk.
38.	Regarding claim 17, Quinquis discloses all limitation of claim 1 as discussed above, Quinquis does not disclose the first mode of operation comprises moving at least one of the first robotic machine or the second robotic machine to a determined location relative to the target object; and the second mode of operation comprises actuating one or more tools of at least one of the first robotic machine or the second robotic machine to accomplish the task or a sub-task.  
However, Frisk is directed to robotic system comprises plurality of robots to manipulate object. Frisk discloses plurality of robots includes robotic vehicle (10) that move the mobile robot (1) to the desired workstation location and process a workpiece using a slower mode (see at least [¶ 03, 51-54] and Figs. 1-5).  Therefore, from the teaching of Frisk, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Quinquis to provide a robot to move second robot to desired workstation to process the workpiece similar to that of the teaching of Frisk in order to enhance the work efficiency of the robot system [¶ 06].
Conclusion
39.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667